Case 2:18-cv-00557-JPH-DLP Document 23 Filed 05/05/20 Page 1 of 2 PageID #: 279




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 BRIAN D. BROADFIELD,                                   )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )        No. 2:18-cv-00557-JPH-DLP
                                                        )
 UNITED STATES OF AMERICA, et al.                       )
                                                        )
                                Respondents.            )

 ENTRY DISCUSSING REQUEST TO PROCEED ON APPEAL IN FORMA PAUPERIS

        The petitioner seeks leave to proceed on appeal without prepayment of the appellate fees

 of $505.00. An appeal may not be taken in forma pauperis if the trial court certifies that the appeal

 is not taken in good faith. 28 U.S.C. § 1915; see Coppedge v. United States, 369 U.S. 438 (1962).

 “Good faith” within the meaning of § 1915 must be judged by an objective, not a subjective,

 standard. See id.

        There is no objectively reasonable argument the petitioner could present to argue that the

 disposition of this action was erroneous. In pursuing an appeal, therefore, the petitioner “is acting

 in bad faith . . . [because] to sue in bad faith means merely to sue on the basis of a frivolous claim,

 which is to say a claim that no reasonable person could suppose to have any merit.” Lee v.

 Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). Accordingly, his appeal is not taken in good faith,

 and for this reason his request for leave to proceed on appeal in forma pauperis, dkt

 [22], is DENIED.

 SO ORDERED.

Date: 5/5/2020




                                                   1
Case 2:18-cv-00557-JPH-DLP Document 23 Filed 05/05/20 Page 2 of 2 PageID #: 280




 Distribution:

 BRIAN D. BROADFIELD
 18618-026
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 All Electronically Registered Counsel




                                         2
